Citation Nr: 1144471	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for disability claimed as a heat injury.


REPRESENTATION

Appellant represented by:	Elliot Silver, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from February 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran also had perfected an appeal of a 50 percent rating for his service-connected PTSD.  In March 2010, the RO increased the rating for PTSD to 70 percent, effective from October 8, 2009.  The Veteran's representative expressed satisfaction with this rating-although the rating did not go back to the effective date of the award of the 50 percent on appeal.  Thus, the issue of a higher rating for PTSD is deemed withdrawn from appeal.  

The Veteran's representative did raise the issue of a total rating due to individual unemployability (TDIU) in light of the Veteran's 70 percent rating for PTSD.  In December 2010, the RO granted a TDIU effective from October 25, 2010.  In January 2011, the Veteran's representative spoke to the RO and requested that the effective date of the TDIU be "reconsidered" based on "clear and unmistakable error."  In September 2011, the RO denied an effective date earlier than October 25, 2010.  The claims file was then forwarded to the Board for appellate consideration of the two remaining issues on appeal.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from a right hip disability and a disability claimed as a heat injury caused by his active duty service.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

When a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In a written statement received in January 2008, the Veteran noted, 

Everyday I have to deal with pains from injuries sustained in Iraq to my head, neck, upper back, right hip, right knee, and right ankle.  There was a time where I fell out of a truck and landed on the back of my head and neck.  Also, since that day my whole right side below my chest has been in pain.  I obviously hurt them in the fall as well . . . .  Everyday almost all day, I have to sit or lay down because of the pains.

The Veteran also stated, 

Another very debilitating thing I suffer from is my sensitivity to weather.  In the summer of 2003 in Iraq, temperatures reached above 150 degrees.  In Tikrit, our thermometers read 151.7.  Other people I've asked said upwards of 157.8.  On these days, there were no missions.  The name of the game was drink water.  On these days, like everyone else, I stayed on my bed and tried to drink water.  I don't know if most of the time I was taking naps or passing out.  All I know is that since those days I have been unable to cool down from hot weather or warm up from cold weather.

The Veteran is competent to provide evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this instance, the Veteran has provided competent evidence to falling out of a truck as well as evidence of in-service exposure to heat.  

A November 2010 private medical record indicates that the Veteran reported that he was having right sacroiliac pain and suffering from heat intolerance.  It also noted that he reported that any extreme of heat or cold would incapacitate him and that this occurred when he developed heat cramps/heat exhaustion while on duty.  After physical examination of the Veteran, he was diagnosed as having sacroiliitis and heat cramps.  

The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed disabilities. 
 
In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  In this regard, a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran has a chronic right hip disability and a disability claimed as heat injury related to his active military service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination to determine the etiology of any current chronic right hip disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current right hip disability and provide an opinion as to whether it is at least as likely as not that any right hip disability is related to the Veteran's active duty service-specifically his alleged fall from a truck.  If no disability is found, the examiner should address the November 2010 diagnosis of sacroiliitis.  The examiner should provide a rationale for any opinion provided.

2.  The Veteran should be afforded an appropriate VA examination to determine the etiology of any current disability associated with a claimed heat injury.  The claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings should be reported.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current disability related to heat exposure.  The examiner must provide an opinion as to whether it is at least as likely as not that any such disability is related to the Veteran's active duty service-specifically the heat exposure described by the Veteran.  If no disability is found, the examiner should address the November 2010 diagnosis of heat cramps.  

The examiner should provide a complete rationale for any opinion provided

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



